Opinions of the United
2005 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-31-2005

USA v. Sicenavage
Precedential or Non-Precedential: Non-Precedential

Docket No. 04-3095




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2005

Recommended Citation
"USA v. Sicenavage" (2005). 2005 Decisions. Paper 313.
http://digitalcommons.law.villanova.edu/thirdcircuit_2005/313


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2005 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT


                                      No. 04-3095


                           UNITED STATES OF AMERICA

                                           v.

                            LEONARD J. SICENAVAGE,
                                              Appellant


                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                          D.C. Criminal No. 03-cr-00370-1
                         (Honorable Ronald L. Buckwalter)


                    Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   October 17, 2005

  Before: SCIRICA, Chief Judge, VAN ANTWERPEN and COWEN, Circuit Judges

                               (Filed: October 31, 2005 )


                              OPINION OF THE COURT


SCIRICA, Chief Judge.

      Appellant Leonard Sicenavage pled guilty to one count of armed bank robbery in

violation of 18 U.S.C. § 2113(d). The District Court found Sicenavage was subject to the

career offender provision of the Federal Sentencing Guidelines and sentenced him to 212
months imprisonment, five years of supervised release, and a $100 fine. Sicenavage

challenges his sentence, but not his conviction. We have jurisdiction under 28 U.S.C. §

1291 and 18 U.S.C. § 3742.

       Sicenavage contends the District Court violated his Sixth Amendment rights when

it found him to be a career offender under the Sentencing Guidelines. Sicenavage also

claims the District Court erred, in light of United States v. Booker, 543 U.S. - -, 125 S. Ct.

738,755-56 (2005), in treating the sentencing scheme as mandatory rather than advisory.

       In accordance with our decision in United States v. Davis, we will vacate the

sentence and remand for resentencing in accordance with Booker. United States v. Davis,

407 F.3d 162, 165 (3d Cir. 2005) (concluding defendants sentenced under the previously

mandatory guidelines regime should have their sentencing challenge remanded to the

District Court).1




   1
    In light of our remand to the District Court, we need not address Sicenavage’s claim
that the District Court erred in sentencing him under the career offender provision of the
Guidelines.

                                              2